DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the application filed on March 20, 2020, claims 1-15 are now pending for examination in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the user’s identifying information”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to determine a user’s honesty. Examiner notes that a person can operate a generic computer user interface to recognize an honest person.  The system as recited does it generic functions to scoring data and determining if it a user is anomalous as recited also performs its generic functions to determining credibility. An off the shelf computer system can perform these functionalities, i.e., providing honesty and credibility as recited in the preamble. The interpretation of claim is that a person looks at user account data on a computer screen, recognizes honesty and credibility rating.  Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and system of claims 1-11 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-30, the limitations directed to additional elements include: personal computing device.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
(A) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, collecting user accounts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
(B) prompting a specific user account to enter user profile information with the corresponding PC device through the remote server, wherein the user profile information includes the user’s identifying information (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, recognizing user identifying information. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
(C) obtaining at least one set of data for the specific user account through the remote server (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, obtaining user data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
(D) generating an honesty and credibility rating for the specific user based on the at least one set of data through the remote server (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, calculating an honesty rating. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
(E) relaying the honesty and credibility rating to the specific user account with the corresponding PC device through the remote server (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, presenting an honesty rating. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium , computer storage, memory, and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 11 and 58 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer storage, memory, and a processor, and a network, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 11 and 58 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genner et al. (US Pub. No. 20170134366).

As to claim 1, Genner et al. teaches a method for providing an honesty and credibility rating, the method comprising the steps of: 
(A) providing a plurality of user accounts (Paragraph 27 discloses accounts) managed by at least one remote server (Paragraph 7 discloses a server), wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device (Paragraph 65 discloses a Trust Stamp profile on a computer or mobile device); 
(B) prompting a specific user account to enter user profile information with the corresponding PC device through the remote server (Paragraph 65 discloses a Trust Stamp profile, which is based on the subscriber's trustworthiness, the subscriber inputs basic personal identifying information into a program for generating a Trust Stamp profile on a computer or mobile device), wherein the user profile information includes the user's identifying information; 
(C) obtaining at least one set of data for the specific user account through the remote server (Paragraph 25 discloses receiving data values from various public or private databases or other online sources, over a network); 
(D) generating an honesty and credibility rating for the specific user based on the at least one set of data through the remote server (Paragraph 25 discloses determining a numerical value or score related to the trustworthiness of a subscriber and Paragraph 25); 
(E) relaying the honesty and credibility rating to the specific user account with the corresponding PC device through the remote server (Paragraph 30 discloses host computer constantly receives data relating to the current Trust Score 196 of the subscriber).
As to claim 2, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 1, the method comprising the steps of: 
acquiring the at least one set of data for the specific user from external databases and network through the remote server (Paragraph 25 discloses receiving data values from various public or private databases or other online sources, over a network to a host computer with a non-transitory computer readable medium) in step (C); 
wherein the at least one set of data includes background check report or data and/or credit report or data (Paragraph 25 discloses driver licenses or passports 10, photographs or videos 20, birth certificates 30, credit reports 40, criminal background reports 50, employment histories 60, residential histories 70, educational transcripts or verification of enrollment 80, recommendations of verified contacts or friends 90, biometric data 100, social media data 110, e-commerce data 120, social security data 130, other public records 140, such as resident alien identification, non-driver state issued identification cards, military identification cards, etc., other data 150, or the level of activity by the subscriber 160 (referred to herein as the “Data Values”); and 
wherein the user profile information for the specific user is used for the acquisition of the at least one set of data (Paragraph 65 discloses a Trust Stamp profile, which is based on the subscriber's trustworthiness, the subscriber inputs basic personal identifying information into a program for generating a Trust Stamp profile on a computer or mobile device. The subscriber's profile may be purely quantitative, where it is based on data that may comprise social media interactions 110, e-commerce interactions 120, qualitative incorporating information, evaluations, ratings, or extrapolations of other data 150. The data being considered may also be weighed based on its duration, frequency or volume of related accounts or transactions).
	As to claim 3, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 2, the method comprising the steps of: 
prompting the specific user with the corresponding PC device to upload the at least one set of data through the remote server in step (C) (Paragraph 26 discloses receiving information, identifying information, or qualifications from the subscriber 170, which may also include at least one of the Data Values (referred to herein as the “Subscriber Information”). This Subscriber Information is to verify the accuracy of the other Data Values, assist in determining the trustworthiness of the subscriber, or to assist in locating various public or private databases that contain the Data Values); and 
receiving the at least one set of data from the corresponding PC device of the specific user (Paragraph 26 discloses receiving information, identifying information, or qualifications from the subscriber 170, which may also include at least one of the Data Values (referred to herein as the “Subscriber Information”). This Subscriber Information is to verify the accuracy of the other Data Values, assist in determining the trustworthiness of the subscriber, or to assist in locating various public or private databases that contain the Data Values).
	As to claim 4, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 3, the method comprising the steps of: 
verifying and validating the at least one set of data received from the corresponding PC device of the specific user is verified and validated against available data from external databases and network through the remote server in step (C) (Paragraph 26 discloses  This Subscriber Information is to verify the accuracy of the other Data Values, assist in determining the trustworthiness of the subscriber, or to assist in locating various public or private databases that contain the Data Values); and 
wherein the available data from external databases and network is used (Paragraph 26 discloses receiving information, identifying information, or qualifications from the subscriber 170, which may also include at least one of the Data Values (referred to herein as the “Subscriber Information”). This Subscriber Information is to verify the accuracy of the other Data Values, assist in determining the trustworthiness of the subscriber, or to assist in locating various public or private databases that contain the Data Values).
	As to claim 5, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 1, the method comprising the steps of: 
assigning a starting score to the specific user account to start the process of generating an honesty and credibility rating through the remote server in step (D) (Paragraph 26 discloses If the subscriber provides identifying information or qualifications that differ from official public documents, this tends to indicate that the subscriber is less trustworthy. Also, if the subscriber has deliberate omissions or inaccuracies in the information he supplies, this may indicate that the subscriber has something to hide. Since this undisclosed information may indicate that the subscriber is untrustworthy, this may cause algorithm 194 to calculate a lower numerical value or lower Trust Score 196 for the subscriber); 
subtracting a predetermined number of point from the starting score for each occurrence issue recorded in the at least one set of data of the specific user, wherein the occurrence issues include unpaid or delinquent debts, unpaid collections, tax liens, bankruptcy, foreclosure, civil judgment, and criminal record (Paragraph 26 discloses If the subscriber provides identifying information or qualifications that differ from official public documents, this tends to indicate that the subscriber is less trustworthy. Also, if the subscriber has deliberate omissions or inaccuracies in the information he supplies, this may indicate that the subscriber has something to hide. Since this undisclosed information may indicate that the subscriber is untrustworthy, this may cause algorithm 194 to calculate a lower numerical value or lower Trust Score 196 for the subscriber); and 
subtracting predetermined points for each traffic violation recorded in the at least one set of data of the specific user (Paragraph 26 discloses Paragraph 26 discloses If the subscriber provides identifying information or qualifications that differ from official public documents, this tends to indicate that the subscriber is less trustworthy. Also, if the subscriber has deliberate omissions or inaccuracies in the information he supplies, this may indicate that the subscriber has something to hide. Since this undisclosed information may indicate that the subscriber is untrustworthy, this may cause algorithm 194 to calculate a lower numerical value or lower Trust Score 196 for the subscriber).
	As to claim 6, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 5, the method comprising the steps of: 
updating the score of honesty and credibility rating for the specific user account through the remote server in step (D) (Paragraph 31 discloses The Trust Score 196 of the subscriber is continually updated as new Data Values or Subscriber Information is received); and 
wherein the score is added with or subtracted by the predetermined number of points or point for each occurrence issue recorded in at least one set of new data of the specific user (Paragraph 31 discloses The Trust Score 196 of the subscriber is continually updated as new Data Values or Subscriber Information is received).
	As to claim 7, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 1, the method comprising the steps of: 
creating an obfuscated identity for the specific user account through the remote server in step (D) (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data); 
wherein the obfuscated identity includes the honesty and credibility rating of the specific user (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data); and 
wherein the obfuscated identity includes the user identifying information (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data).
	As to claim 8, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 7, the method comprising the steps of: 
creating at least one image (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data); and 
creating a graphical obfuscated identity using the at least one image for the specific user account (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data).
As to claim 9, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 8, the method comprising the steps of: 
prompting the corresponding PC device of the specific user to upload an image to be used in the obfuscated identity (Paragraph 73 discloses an icon, image, photograph of the subscriber, or a similar representation may be uploaded to Trust Stamp by the subscriber); and 
wherein the image may be selected from a list of images (Paragraph 73 discloses an icon, image, photograph of the subscriber, or a similar representation may be uploaded to Trust Stamp by the subscriber).
	As to claim 11, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 7, the method comprising the steps of: 
removing the user identifying information from the specific user account (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data); and 
removing the at least one set of data used to create the honesty and credibility rating (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data).
	As to claim 14, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 7, the method comprising the steps of: 
relaying the obfuscated identity to the corresponding PC device of the specific user after step (D), wherein the obfuscated identity includes the honesty and credibility rating of the specific user (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data); and 
posting the obfuscated identity of the specific user to the user account of the specific user through the remote server (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data).
	As to claim 15, Genner et al. teaches the method for providing an honesty and credibility rating as claimed in claim 1, the method comprising the steps of: 
prompting the corresponding PC device of the specific user to enter at least one social media account in step (E), wherein the specific user owns the at least one social media account (Paragraph 61 discloses the subscriber's social media 110, e-commerce 120, or other accounts. These may include, but are not limited to Facebook, Google+, LinkedIn, Twitter, MySpace, or other social media accounts. At the election of the subscriber, the profile may also include information from e-commerce 120 accounts such as E-Bay, Airbnb, YouTube, Amazon, Craig's List, or other e-commerce 120 accounts. Also, social media data 110 may be used to determine if the subscriber is involved in deception. If the subscriber has positive reviews from his e-commerce data 120 or social media data 110, which generally reflects that he is an honest person, then algorithm 194 may calculate a higher Trust Score 196 for the subscriber); and 
posting the obfuscated identity of the specific user on the at least one social media account through the remote server (Paragraph 86 discloses he Trust Stamp program may also provide an API allowing third parties to access, purchase or rent a full, anonymized, or consolidated version of the Trust Stamp data).
Allowable subject matter
Claims 10, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), combining the QR code with the image to create the final obfuscated identity; and wherein the QR code and the image may be layered and/or merged on top of each other, as claimed in claim 10.

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), creating a unique short uniform resource locator (URL) for the specific user; and wherein the short URL is integrated into the obfuscated identity, as claimed in claim 12.


The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), creating a unique quick response (QR) code for the specific user; and wherein the QR code is integrated into the obfuscated identity, as claimed in claim 13.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20120072384 is directed to TECHNIQUES FOR GENERATING A TRUSTWORTHINESS SCORE IN AN ONLINE ENVIRONMENT: [0027] Each profile component may be measured on its own scale and may have its own characteristic method of determining its scale value. For example, the profile components happiness and honesty may be measured on different scales.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154